Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to application communication filed on 12/2/2019.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1 and 14 are independent claims. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Part 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (Part 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Part 2B). If an abstract idea is present in the claim, any element or combination of elements in the 
According to the first part of the analysis, in the instant case all of the claims are directed to a method (claims 1-20). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).

Based on the claims being determined to be within of the four categories (Part 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (Part 2A), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea similar to “mental process – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as explained below.

The claim(s) recite(s):
For independent claims 1 and 14, the steps that are defining the abstract idea area:
receiving, at a client application executing on the user device, user device information, the user device information comprising: 

movement information, the movement information comprising: acceleration information from an accelerometer of the user device; (mental process -observation of movement)
orientation information from a gyroscope of the user device; (mental process – observation of orientation)  
and system performance information, the system performance information comprising:  processing activity information from a processing subsystem of the user device;  (mental process- observation of activity) 
based, at least in part, on the user device information, determining a state of a set of states of the user device, wherein the set of states comprises a stationary state and a non-stationary state;  (mental process- observation and judgement to determine if a device is stationary or non-stationary )
in an event that the state is a stationary state, determining a set of tap parameters associated with a touch sensitive surface of the user device, wherein determining the set of tap parameters comprises determining a set of gravity deviation parameters associated with the user device during the stationary state; (mental process- observation of activity and gravity deviation)
in an event that the state is a non-stationary state, determining a classification of a set of classifications of the user device, wherein the set of classifications comprises a calling classification and a reading classification; (mental process- observation of activity)
collecting location information at the client application; (mental process- observation of activity)
determining a speed of the vehicle based on the location information; (mental process- observation of activity)
determining a subset of tap parameters based on the speed, and eliminating the subset of tap parameters from the set of tap parameters; (mental process- observation and judgement to determine speed of activity )
determining a risk score based on at least one or the set of tap parameters and the classification. (mental process –judgement or opinion of a score based observed activity) 

This judicial exception is not integrated into a practical application because the steps performed to determine the recited “risk score” is not integrated into a practical application.  The claims are just providing a general recitation of observing activity related to a device and determine a score based on observed activity which can be done either mentally or using a pen and paper.
The Examiner notes that under MPEP 2106.04(a)(2)(IIl), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQe2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all." 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 

Based on the abstract idea identified in Part 2A of the analysis, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Part 2B).
In this case, after considering all claim elements, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry which has been treated by the courts as an attempt to link the abstract idea to a particular technological environment, Alice Corp. Pty. Ltd. v. CLS Bank Int'l.

For independent claims 1 and 14, the claims recite methods performing functions and steps that are considered to be well-known, routine and conventional activities 
Dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:

For claims 2-13, 15-20, the claims are reciting further embellishment of the judicial exception. The claims do not offer something that can be considered to be a significantly more than the judicial exception since they are related observing, making judgments, and determining a score based on observations. 
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.
Claims 1, 5, 17 and 18:
The phrase “gravity deviation parameters” in claims 1, 5, 17 and 18 and the phrase “a rate of gravity deviation parameters” in claims 5 and 18 are undefined phrases which renders the claim indefinite. The phrases “gravity deviation parameters” and \ “a rate of gravity deviation parameters” is not defined by the claim, the specification does not provide a standard for ascertaining the scope, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

a second subset".  There is insufficient antecedent basis for this limitation in the claim because “a first subset” was never introduced. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finegold et al. (hereinafter “Finegold”), U.S. Published Application No. 20170057518 A1.
Claim 14:
Finegold teaches A method for determining a risk score associated with a user's interaction with a user device while the user is driving a vehicle, the method comprising:   (e.g., determining a behavior score associated with driving behavior such as using a phone while driving par. 48; Event or behavior scores 330 for particular events occurring during a drive are also included. In some embodiments, the occurrence of certain events or driving behaviors (e.g., hard braking, hard turning, speeding, using a phone while driving, etc.) is relevant to a risk model for the driver.)
receiving, at a client application executing on the user device, user device information, the user device information comprising: movement information; (e.g., receiving driving data associated with vehicle movement at a client application of a mobile device of Figure 1 Figure 3; client application of mobile device  par. 7; According to some embodiments of the invention, a method of displaying vehicle movement information is provided. The method comprises obtaining a plurality of movement measurements from a mobile device in a vehicle during a drive. The method further comprises correlating a subset of the plurality of movement measurements to at least one event during the drive. The method further comprises generating a graphical image of the at least one event. The method further comprises displaying the graphical image.)
and processing activity information from a processing subsystem of the user device; (e.g., sensor data block of Figure 1 processes activity information from a processing subsystem of the mobile device par. 39; To collect data associated with the driving behavior of a driver, one or more sensors on mobile device 101 (e.g., the sensors of sensor data block 105) are operated close in time to a period when mobile device 101 is with the driver when operating a vehicle—also termed herein “a drive” or “a trip”. With many mobile devices 101, the sensors used to collect data are components of the mobile device 101, and use power resources available to mobile device 101 components, e.g., mobile device battery power and/or a data source external to mobile device 101.)
based, at least in part, on the user device information, determining a state of a set of states of the user device, wherein the set of states comprises a stationary state and a non-stationary state; (e.g., based on driving data (i.e., user device information), determining whether a driver is moving (i.e., non stationary state)  or the driving is completed (i.e., stationary state) to present driving metrics. par. 76; The distracted driving metrics shown in FIG. 23 may be presented after a drive has ended, for example, so as not to further distract the driver. As shown in FIG. 23, a focused time metric 2305 may be displayed. For example, the focused time metric 2305 may indicate that the driver was focused on driving during 88% of the drive, including during 4 minutes of hands free calling. A handheld call metric 2310 may also be displayed. For example, the handheld call metric 2310 may indicate that the driver was on handheld calls for 3% of the drive. A phone interaction metric 2315 may also be displayed. The phone interaction metric 2315 may indicate that the driver was interacting with the mobile device (e.g., typing, text messaging, etc.) during 5% of the drive.)
in an event that the state is a stationary state, determining a set of tap parameters associated with a touch sensitive surface of the user device; (e.g., determining typing or texting (i.e., tap parameters) while driving (i.e., non-stationary) or not driving (i.e., stationary) 76; The phone interaction metric 2315 may indicate that the driver was interacting with the mobile device (e.g., typing, text messaging, etc.) during 5% of the drive.)
determining a set of tap regions based on the set of tap parameters; (e.g., determining typing or texting requires determining the corresponding tap regions for typing or texting functions par. 76; The phone interaction metric 2315 may indicate that the driver was interacting with the mobile device (e.g., typing, text messaging, etc.) during 5% of the drive.)
 in an event that the state is a non-stationary state, determining a classification of a set of classifications of the user device; (e.g., mode of transit as shown in Figure 6 illustrates a set of classification when the user is moving (i.e., nonstationary state) par. 71; FIG. 6 is an exemplary display of different modes of transportation for which data can be collected by some embodiments. List 670 shows a list displayed, in some embodiments, by selecting a mode associated with a trip (e.g., in FIG. 5, mode icon 590 shows an automobile mode of transportation associated with trip 350). The modes displayed in list 670 can, in some embodiments, be selected to enable the correction of a determined transportation mode. If trip 350 was actually performed using a different mode of transportation (e.g., driving a truck instead of an automobile, riding in a bus, riding on a train, riding in an airplane, riding a bike, walking, etc.), mode icon 590 can be selected to enable the selection of the proper mode of transit from list 670.)
determining a risk score based on at least one or the set of tap regions and the classification.  (e.g., determining a driving score, behavior score or risk score based on typing or texting while driving and which mode of transit is being used by the user par. 48; Event or behavior scores 330 for particular events occurring during a drive are also included. In some embodiments, the occurrence of certain events or driving behaviors (e.g., hard braking, hard turning, speeding, using a phone while driving, etc.) is relevant to a risk model for the driver. Based on an analysis of driving data with respect to certain events, event scores 330 can give an indication of driver ability in these areas. par. 71; FIG. 6 is an exemplary display of different modes of transportation for which data can be collected by some embodiments. par. 76; The phone interaction 

Claim 15 depends on claim 14:
Finegold teaches wherein the movement information comprises at least: acceleration information;  and orientation information.  (e.g., accelerometer for measuring acceleration information and a gyroscope for measuring orientation information par. 38; As examples, a variety of mobile devices including sensors such as accelerometers 112, gyroscopes 116,)
Claim 16 depends on claim 14:
Finegold teaches wherein determining the set of tap regions from the set of tap parameters comprises eliminating at least a subset of tap parameters, wherein the subset of tap parameters is eliminated based on at least one of: a threshold of time between adjacent tap parameters; a speed threshold associated with the vehicle; and a processing activity occurring contemporaneously with the set of tap parameters. (e.g., stop texting while speeding over a posted speed limit (i.e., speed threshold associated with the vehicle) results in eliminating tapping (i.e., subset of tap parameters) from the screen regions par. 67; Other useful scores include texting while speeding, using apps while hard cornering, and periods of detected distraction 

Claim 19 depends on claim 14:
Finegold teaches wherein the set of classifications comprises a calling classification and a reading classification. (e.g., passenger mode which allows reading is considered a “reading classification” and walking mode which allows calling is considered a “calling classification” see Figure 6; mode of transits)
Claim 20 depends on claim 14:
Finegold teaches further comprising: collecting location information at the client application;  (e.g., collecting location information at the mobile application par. 38;  location determination systems such as global positioning system (GPS) receivers 110, par. 40; For some embodiments, having location services enabled allows the collection of location information from the mobile device (e.g., collected by global positioning system (GPS) sensors, and enabling background app refresh allows some embodiments to execute in the background, collecting and analyzing driving data even when the application is not executing.)
determining a speed of the vehicle based on the location information;  (e.g., determining a speed of a vehicle in a school zone par. 58; operated speed relative to the posted speed or maximum speed limit 430C, par. 65; In some embodiments, 
and eliminating a second subset of tap parameters from the tap regions based on the speed. (e.g., stop texting while speeding results in eliminating tapping (i.e., subset of tap parameters) from the screen regions par. 67; Other useful scores include texting while speeding, using apps while hard cornering, and periods of detected distraction (e.g., phone, text, apps) that culminate in a hard braking event.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Finegold et al. (hereinafter “Finegold”), U.S. Published Application No. 20170057518 A1, in view of Balakrishnan et al. (hereinafter “Balakrishnan”), U.S. Patent No. 10759441 B1.
Claim 1:
Finegold teaches A method for determining a risk score associated with a user's interaction with a user device while the user is driving a vehicle, the method comprising: (e.g., determining a behavior score associated with driving behavior such as using a phone while driving par. 48; Event or behavior scores 330 for particular events occurring during a drive are also included. In some embodiments, the occurrence of certain events or driving behaviors (e.g., hard braking, hard turning, speeding, using a phone while driving, etc.) is relevant to a risk model for the driver.)
receiving, at a client application executing on the user device, user device information, the user device information comprising: (e.g., receiving driving data associated with vehicle movement at a client application of a mobile device of Figure 1 Figure 3; client application of mobile device  par. 7; According to some embodiments of the invention, a method of displaying vehicle movement information is provided. The method comprises obtaining a plurality of movement measurements from a mobile device in a vehicle during a drive. The method further comprises correlating a subset of 
movement information, the movement information comprising: acceleration information from an accelerometer of the user device; (e.g., accelerometer for measuring acceleration information par. 38; As examples, a variety of mobile devices including sensors such as accelerometers 112,)

orientation information from a gyroscope of the user device; (e.g., a gyroscope for measuring orientation information par. 38; As examples, a variety of mobile devices including sensors such as accelerometers 112, gyroscopes 116,)
and system performance information, the system performance information comprising: processing activity information from a processing subsystem of the user device; (e.g., sensor data block of Figure 1 processes activity information from a processing subsystem of the mobile device par. 39; To collect data associated with the driving behavior of a driver, one or more sensors on mobile device 101 (e.g., the sensors of sensor data block 105) are operated close in time to a period when mobile device 101 is with the driver when operating a vehicle—also termed herein “a drive” or “a trip”. With many mobile devices 101, the sensors used to collect data are components of the mobile device 101, and use power resources available to mobile device 101 components, e.g., mobile device battery power and/or a data source external to mobile device 101.)
based, at least in part, on the user device information, determining a state of a set of states of the user device, wherein the set of states comprises a stationary state and a non-stationary state; (e.g., based on driving data (i.e., user device information), determining whether a driver is moving (i.e., non stationary state)  or the driving is completed (i.e., stationary state) to present driving metrics. par. 76; The distracted driving metrics shown in FIG. 23 may be presented after a drive has ended, for example, so as not to further distract the driver. As shown in FIG. 23, a focused time metric 2305 may be displayed. For example, the focused time metric 2305 may indicate that the driver was focused on driving during 88% of the drive, including during 4 minutes of hands free calling. A handheld call metric 2310 may also be displayed. For example, the handheld call metric 2310 may indicate that the driver was on handheld calls for 3% of the drive. A phone interaction metric 2315 may also be displayed. The phone interaction metric 2315 may indicate that the driver was interacting with the mobile device (e.g., typing, text messaging, etc.) during 5% of the drive.)
in an event that the state is a stationary state, determining a set of tap parameters associated with a touch sensitive surface of the user device, (e.g., determining typing or texting (i.e., tap parameters) while driving (i.e., non-stationary) or not driving (i.e., stationary) 76; The phone interaction metric 2315 may indicate that the driver was interacting with the mobile device (e.g., typing, text messaging, etc.) during 5% of the drive.)
in an event that the state is a non-stationary state, determining a classification of a set of classifications of the user device, (e.g., mode of transit as shown in Figure 6 illustrates a set of classification when the user is moving (i.e., 
wherein the set of classifications comprises a calling classification and a reading classification; (e.g., passenger mode which allows reading is considered a “reading classification” and walking mode which allows calling is considered a “calling classification” see Figure 6; mode of transits)
collecting location information at the client application; (e.g., collecting location information at the mobile application par. 38;  location determination systems such as global positioning system (GPS) receivers 110, par. 40; For some embodiments, having location services enabled allows the collection of location information from the mobile device (e.g., collected by global positioning system (GPS) sensors, and enabling background app refresh allows some embodiments to execute in the background, collecting and analyzing driving data even when the application is not executing.)
determining a speed of the vehicle based on the location information; (e.g., determining a speed of a vehicle in a school zone par. 58; operated speed relative to the posted speed or maximum speed limit 430C, par. 65; In some embodiments, contextual data retrieved can include characteristics of geographical areas, e.g., school zones, residential neighborhoods, hospital zones, city streets, and/or other similar characteristics. Par. 67; Examples of different behaviors for which scores can be generated include, but are not limited to speed in school zones, par. 68; A driver, for example, may have an overall “A” score for speed limit 430C, but on a particular trip, a lower grade (e.g., a “C”) could be assigned based on driving behavior during the trip (e.g., exceeding posted speed limits, rapid acceleration, and/or the like)
determining a subset of tap parameters based on the speed, and eliminating the subset of tap parameters from the set of tap parameters; (e.g., stop texting while speeding results in eliminating tapping (i.e., subset of tap parameters) from the screen regions par. 67; Other useful scores include texting while speeding, using apps while hard cornering, and periods of detected distraction (e.g., phone, text, apps) that culminate in a hard braking event.)
determining a risk score based on at least one or the set of tap parameters and the classification. (e.g., determining a driving score, behavior score or risk score based on typing or texting while driving and which mode of transit is being used by the user par. 48; Event or behavior scores 330 for particular events occurring during a drive are also included. In some embodiments, the occurrence of certain events or driving behaviors (e.g., hard braking, hard turning, speeding, using a phone while driving, etc.) is relevant to a risk model for the driver. Based on an analysis of driving data with 


Finegold fails to expressly teach wherein determining the set of tap parameters comprises determining a set of gravity deviation parameters associated with the user device during the stationary state. 

However, Balakrishnan teaches 
in an event that the state is a stationary state, determining a set of tap parameters associated with a touch sensitive surface of the user device, (e.g., determining tapping on a screen during a stationary state col. 5 line 33; A tap on the display screen is determined based on a parameter of the rotation. Based on the received signals, a frequency of taps on a display screen of the mobile device is determined. Based on the received signals, temporal parameters of a sequence of taps on a display screen of the mobile device are compared with temporal parameters of known sequences of taps on display screens of mobile devices. An occurrence of a 

wherein determining the set of tap parameters comprises determining a set of gravity deviation parameters associated with the user device during the stationary state. (e.g., determining gravity parameters associated with a phone being used as shown in Figure 5  col. 12 line 21; To determine phone movement, the technology monitors either or both of acceleration 104 and angular velocity 106 from the phone sensor data and uses either or both of the following techniques to determine phone movement: 1. If accelerometer measurements are available, the method can measure the change of gravity 110 in the phone's frame of reference.)

determining a subset of tap parameters based on the speed, and eliminating the subset of tap parameters from the set of tap parameters; (e.g., based on the speed of the vehicle, determine whether the taps are a distraction. When the speed is low, eliminating screen tapping (i.e., subset of tap parameters) from consideration as a distraction col. 2 line 56; The movement of a phone does not by itself constitute “distraction”; it is, however, a factor indicative of distraction—a necessary but not sufficient condition. To classify whether a particular set of segments of a trip with phone movement indicates distraction, the existing method augments the inference of phone movement with two further factors: (i) was the user likely to be interacting with the device when the phone movement occurred, and (ii) was the vehicle moving at the time of the phone movement. A specific indicator of whether the user was interacting 

	In the analogous art of analyzing user behavior in a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of interaction with a phone as taught by Finegold to include analyzing the tapping on the screen as taught by Balakrishnan, to provide the benefit of improving the recognition of improper behavior during insurance risk assessment. (see Balakrishnan; col. 18 line 16)  

Claim 2 depends on claim 1:
Finegold teaches wherein the system performance information further comprises network transfer information.  (e.g., transfer of data across network to external source par. 37; Data transmission block 130 may include any transmission of the data off the phone to an external computing device that may also store and manipulate the data obtained from sensor data block 105.)
Claim 3 depends on claim 2:
wherein the system performance information further comprises an amount of free memory associated with the user device. (e.g., memory or storage has an amount of free memory associated with mobile device as shown in Figure 1 par. 37; The data processing block 120 may include storage 126, and manipulations done to the data obtained from the sensor data block 105. par. 41; These components are executed by processors (not shown) in conjunction with memory (not shown).)
Claim 4 depends on claim 1:
Finegold fails to teach wherein in response to determining that the user device is in a stationary state, the method further comprises that the user device is coupled to a mount.

However Balakrishnan teaches wherein in response to determining that the user device is in a stationary state, the method further comprises that the user device is coupled to a mount. (e.g., mounted mobile device (i.e., stationary state) When the display screen of the mobile device faces the back of a conveyance used for the trip, the mobile device is oriented generally vertically, and the mobile device has not been substantially rotated during at least a threshold period, the context of the possible distraction episode includes the mobile device being mounted in the conveyance.)

In the analogous art of operating a phone in a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Claim 5 depends on claim 1:
Finegold/Balakrishnan teaches wherein determining the set of gravity deviation parameters comprises determining a rate of gravity deviation associated with the user device. (e.g., determining acceleration and angular velocity (i.e., a rate of gravity deviation)  associated with a phone being used as shown in Figure 5 Balakrishnan; col. 12 line 21; To determine phone movement, the technology monitors either or both of acceleration 104 and angular velocity 106 from the phone sensor data and uses either or both of the following techniques to determine phone movement: 1. If accelerometer measurements are available, the method can measure the change of gravity 110 in the phone's frame of reference.)Claim 6 depends on claim 5:
Finegold/Balakrishnan teaches further comprising determining a set of tap regions based on the set of tap parameters, wherein each of the set of tap regions comprises a subset of tap parameters having a duration of time between adjacent tap parameters below a predetermined threshold. (e.g., determining periods of time between successive taps below a threshold Balakrishnan; col. 5 line 33; A tap on the display screen is determined based on a parameter of the rotation. Based on the 
Col. 15 line 7; For example, if the inter-arrival time is smaller than 0.1 sec or larger than 5 sec, I=−1, otherwise I=0. c. If the score exceeds a threshold, a tapping episode is determined to have occurred. d. If the score falls under 0, set it to zero. That is, S=max(0, S+(E+I)). This is to bound the effect of accumulated negative evidence on the existence of a tapping episode.)
Claim 7 depends on claim 6:
Finegold/Balakrishnan teaches wherein the predetermined threshold is between 5 and 15 seconds. (e.g., the threshold time may be any real numbers Balakrishnan; col. 5 line 39; An occurrence of a tapping event is determined based on a tapping score based on taps in the sequence and periods of time between successive taps.
Col. 15 line 7; For example, if the inter-arrival time is smaller than 0.1 sec or larger than 5 sec, I=−1, otherwise I=0. c. If the score exceeds a threshold, a tapping episode is determined to have occurred. d. If the score falls under 0, set it to zero. That is, S=max(0, S+(E+I)). This is to bound the effect of accumulated negative evidence on the existence of a tapping episode.)

Finegold/Balakrishnan teaches further comprising eliminating a subset of tap regions from further processing, wherein each of the subset of tap regions is associated with a processing activity below a predetermined threshold. (e.g., eliminating tapping activity below a predetermined threshold Col. 15 line 7; For example, if the inter-arrival time is smaller than 0.1 sec or larger than 5 sec, I=−1, otherwise I=0. c. If the score exceeds a threshold, a tapping episode is determined to have occurred. d. If the score falls under 0, set it to zero. That is, S=max(0, S+(E+I)). This is to bound the effect of accumulated negative evidence on the existence of a tapping episode.)
Claim 9 depends on claim 1:
Finegold/Balakrishnan teaches wherein determining the classification comprises splitting the user device information into sections of user device information based on a set of transitions, wherein the set of transitions are determined based on the movement information. (e.g.,classifying the collected movement information into driving features (i.e., splitting user device information) Finegold; Par. 42; Once the mobile device sensors have collected data (and/or in real time), some embodiments may analyze the data to determine acceleration vectors for the vehicle, as well as different features of the drive. Examples of processes to detect and classify driving features using classifier 214, and determine acceleration vectors 
(e.g., classify based on splitting sensor data based on vehicle, bus, or train movement information Balakrishnan; col. 2 line 26; The server also applies several classifiers to the sensor data captured from the mobile device. One such classifier produces a probability or likelihood estimate as to whether the sensor data represents data from a car or some other vehicle, such as bus, train, bike, etc)
Claim 10 depends on claim 1:
Finegold/Balakrishnan teaches further comprising determining: a phone tapping score based on at least one of the set of tap parameters and the classification; (e.g., tapping score based on the type of tapping Balakrishnan col. 5 line 39; An occurrence of a tapping event is determined based on a tapping score based on taps in the sequence and periods of time between successive taps. )
and a phone handling score based on the classification; (e.g., determining a behavior score associated with driving behavior such as using a phone while driving Finegold; par. 48; Event or behavior scores 330 for particular events occurring during a drive are also included. In some embodiments, the occurrence of certain events or driving behaviors (e.g., hard braking, hard turning, speeding, using a phone while driving, etc.) is relevant to a risk model for the driver.)
wherein the risk score is determined based on the phone tapping score and the phone handling score. (e.g., overall risk scored based on other factors such as phone tapping and phone interaction; Balakrishnan; col. 2 line 12; The servers in the 
Finegold/Balakrishnan teaches wherein determining the risk score comprises adding the phone tapping score and the phone handling score. (e.g., overall risk scored based on other factors such as phone tapping and phone interaction; Balakrishnan; col. 2 line 12; The servers in the cloud also compute scores for aspects of the user's driving, taking into account factors such as patterns of hard braking, at-risk speeding, harsh acceleration, harsh cornering, amount of driving, time of driving, and the user's phone distraction.)
Claim 12 depends on claim 1:
Finegold/Balakrishnan teaches wherein determining the subset of tap parameters based on the speed, and eliminating the subset of tap parameters from the set of tap parameters comprises comparing the speed with a minimum speed threshold, wherein the subset of tap parameters are associated with a speed below the minimum speed threshold. (e.g., based on the speed of the vehicle, determine whether the taps are a distraction. When the speed is low, eliminating screen tapping (i.e., subset of tap parameters) from consideration as a distraction Balakrishnan; col. 2 line 56; The movement of a phone does not by itself constitute “distraction”; it is, however, a factor indicative of distraction—a necessary but not 
Claim 13 depends on claim 12:
Finegold/Balakrishnan teaches wherein the minimum speed threshold is between 5 and 20 miles per hour. (e.g., the low speed for eliminating screen tapping (i.e., subset of tap parameters) from consideration as a distraction may be any low reasonable speeds  Balakrishnan; col. 2 line 56; The movement of a phone does not by itself constitute “distraction”; it is, however, a factor indicative of distraction—a necessary but not sufficient condition. To classify whether a particular set of segments of a trip with phone movement indicates distraction, the existing method augments the inference of phone movement with two further factors: (i) was the user likely to be interacting with the device when the phone movement occurred, and (ii) was the vehicle moving at the time of the phone movement. A specific indicator of whether the user was interacting with the phone uses the phone's screen state (“on” signifies interaction) and/or the phone's phone-lock state. With respect to vehicle movement, the existing 


Claim 17 depends on claim 14:
Finegold fails to expressly teach wherein determining the set of tap parameters comprises determining a set of gravity deviation parameters associated with the user device during the stationary state. 

However, Balakrishnan teaches wherein determining the set of tap parameters comprises determining a set of gravity deviation parameters associated with the user device during the stationary state. (e.g., determining gravity parameters associated with a phone being used as shown in Figure 5  col. 12 line 21; To determine phone movement, the technology monitors either or both of acceleration 104 and angular velocity 106 from the phone sensor data and uses either or both of the following techniques to determine phone movement: 1. If accelerometer measurements are available, the method can measure the change of gravity 110 in the phone's frame of reference.)

	In the analogous art of analyzing user behavior in a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of interaction with a phone as taught by Finegold to include analyzing the movement of the mobile device as taught by Balakrishman, to provide the benefit of improving the recognition of improper behavior during insurance risk assessment. (see Balakrishnan; col. 18 line 16)  
Claim 18 depends on claim 17:
Finegold/Balakrishnan teaches wherein determining the set of gravity deviation parameters comprises determining a rate of gravity deviation associated with the user device. (e.g., determining acceleration and angular velocity (i.e., a rate of gravity deviation)  associated with a phone being used as shown in Figure 5 Balakrishnan; col. 12 line 21; To determine phone movement, the technology monitors either or both of acceleration 104 and angular velocity 106 from the phone sensor data and uses either or both of the following techniques to determine phone movement: 1. If accelerometer measurements are available, the method can measure the change of gravity 110 in the phone's frame of reference.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(e.g., determining hand gestures (i.e., hand related gravity deviation parameters) associated with a phone while the car is not moving col. 4 line 29;This enables the motion sensing unit 124 to detect and capture various head, face, eyes, hands, arms or body movements that the driver makes while driving the vehicle 112. col. 4 line 66; For example, if the captured gestures or movements in the data 120A indicate that the driver's two hands were placed on the wheel during the driving session, then the behavioral classification module 126 may determine the driving behavior as “hands on wheel while driving.” As another example, if the captured gestures or movements in the data 120A indicate that only one of the driver's hands was on the wheel while the other hand was texting on a mobile phone, then the behavioral classification module 126 may determine the driving behavior as “texting while driving.”)

US 20130144461 A1 Ricci; Christopher P.
[0010] In accordance with another exemplary aspect, a vehicle is equipped with a sensor, such as a camera. The camera helps to detect whether a driver is dozing off or falling asleep, watching the road, texting or talking on the phone, or in general performing any activity that is a distraction while driving.

US 20200216078 A1 Katz; Itay
[0040] Machine learning components can be used to detect or predict gestures, motion, body posture, features associated with user alertness, driver alertness, fatigue, attentiveness to the road, distraction, features associated with expressions or emotions 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145